PER CURIAM.
Terry Chambliss appeals the summary denial of his motion for postconviction relief. We reverse.
Chambliss states that he is now serving a total sentence of twenty years. The sentence stems from a 1988 charge of purchasing cocaine, plus a violation of a probationary term imposed in 1981 for attempted armed robbery. Chambliss pled guilty to both offenses, but alleges that he did so believing he would receive no more than a fifteen-year sentence.
In denying the motion, the trial court failed to attach to its order any exhibits from the record which conclusively refute the claim that Chambliss entered his plea without a full appreciation of the possible consequences. Accordingly, we remand this case for further consideration of this issue.
An additional claim raised by the motion, regarding the calculation of Chambliss’s sentencing guidelines scoresheet, is without merit and the trial court properly denied relief on this ground.
Reversed.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.